DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responds to the election made by applicant filed on February 09, 2022 to examine claims 1-9, without traverse, in response to the Office Action mailed on December 17, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green (US 8,094,026), in view of Tyagi et al. (US 2013/0066476, hereinafter Tyagi).
With respect to claim 1, Green discloses a store management system comprising: 
an interface configured to facilitate acquiring information regarding a plurality of customers who enter a store (claim 1); and 
a processor configured to: identify each customer of the plurality of customers based on the information acquired through the interface (column 7 lines 2-30); 
settle a single commodity list of commodities intended to be purchased by the customer group in a single settlement transaction (abstract discloses tracking the purchase).
Green does not explicitly disclose the feature of grouping a subset of the plurality of customers into a customer group based on the information.
However, Tyagi teaches the feature of grouping a subset of the plurality of customers into a customer group based on the information (abstract, figure 4 and claim 1).
Therefore it would have been obvious for one of ordinary skill in the art to have modified the feature of Green to include the feature of grouping a subset of the plurality of customers into a customer group based on the information, as taught by Tyagi in order to automate monitoring. 
With respect to claim 2 Greeen further teaches the feature, wherein the processor is configured to: 
set at least one customer of the subset of the plurality of customers as a person in charge of settlement for the customer group (column 7 lines 2-30); 
determine that the person in charge of settlement is attempting to leave the store prior to settlement being completed for the customer group (column 7 lines 2-30); and 
provide an alert in response to the person in charge of settlement attempting to leave the store prior to settlement being completed for the customer group (column 7 lines 2-30).
With respect to claim 3 Greeen further teaches the feature, wherein the alert is provided to an employee of the store (claim 11).
With respect to claim 4 Greeen further teaches the feature, wherein the alert includes activating an alarm (claim 11).
With respect to claim 6 Greeen further teaches the feature, wherein the processor is configured to not provide the alert in response to another person of the subset of the plurality of customers associated with the customer group that is not the person in charge of settlement attempting to leave the store prior to settlement being completed (column 7 lines 2-30).
With respect to claim 7 Greeen further teaches the feature, further comprising a storage device that stores video data, wherein the processor is configured to: 
set at least one customer of the subset of the plurality of customers as a person in charge of settlement for the customer group and to determine that the person in charge of settlement is attempting to leave the store prior to settlement being completed for the customer group (column 7 lines 2-30); and 
record the video data of the person in charge of settlement attempting to leave the store in response to settlement not being completed for the customer group (column 7 lines 2-30).
With respect to claim 8 Greeen further teaches the feature, further comprising: a plurality of sensors positionable about the store to facilitate monitoring removal of commodities from display units and shelves within the store (column 7 lines 2-30 discloses tags attached to the product); and a plurality of cameras positionable about the store to facilitate monitoring the plurality of customers within the store (column 7 lines 2-30); wherein the processor is configured to: 
track the plurality of customers and the commodities selected thereby via the plurality of sensors and the plurality of cameras (column 7 lines 2-30); and 
aggregate the commodities selected by the subset of the plurality of customers associated with the customer group into the single commodity list irrespective of the commodities being or not being placed in a common shopping cart or a common shopping basket (column 7 lines 2-30).
With respect to claim 9 Greeen further teaches the feature, wherein the processing circuit is configured to: receive a first indication regarding which customers of the plurality of customers are associated with the customer group from the interface (column 7 lines 2-30); and 
receive a second indication regarding which customer of the subset of the plurality of customers associated with the customer group is a person in charge of settlement (column 7 lines 2-30).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green and Tyagi as applied to claim 1 above, and further in view of Kato (US 2011/0176705).
The combination of Green and Tyagi teaches all the feature above but does not explicitly disclose the feature of a gate configured to be positioned proximate an exit of the store, wherein the alert includes closing the gate to prevent the person in charge of settlement from leaving the store.
However, Kato teaches the feature, further comprising a gate configured to be positioned proximate an exit of the store, wherein the alert includes closing the gate to prevent the person in charge of settlement from leaving the store (paragraph [0053]).
Therefore it would have been obvious for one of ordinary skill in the art to have modified the feature of Green and Tyagi to include the feature of closing the gate to prevent the person in charge of settlement from leaving the store, as taught by Kato in order to automate monitoring. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROKIB MASUD/Primary Examiner, Art Unit 3687